DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-3, 11, 20 and 24 are canceled.
Claims 1, 4-10, 12-19, 21-23 and 25 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US PGPUB 2015/0293700 by Sasaki is newly introduced for the rejection of claims 1, 4-10, 12-19, 21-23 and 25.  Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion Applicant may have on moving prosecution forward. The Examiner's contact information is in the Conclusion of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12-19, 21-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Amended Claim 1 recites “wherein repeatedly compressing the one or more given written data blocks to a target size not exceeding the threshold size thereby ages the file system to simulate the file system in a time period that is less than an actual execution time of the file system.”

According to Applicant, “Supports for the amendment can be found in the specification at, for example, page 5, lines 9-16 and page 12, lines 1-7.”
			
	Page 5, lines 9-16 of Applicant’s disclosure teach that “in order to at least partially solve the above problems and one or more of other potential problems, a solution for managing a file system is proposed in the example embodiments of the present disclosure. In this solution, firstly, data is written in multiple storage subspaces of a storage space of the file system. Then, operations are performed on the written data to generate space fragments, thereby aging the file system. In this way, this solution can simulate, in a short time, a customer file system that has been used for a long time, which helps to reveal potential problems in a newly designed file system and can identify performance bottlenecks of the file system, thereby improving the test efficiency and effectiveness of subsequent tests.”
	
	Page 5, lines 9-16 of Applicant’s disclosure appears to teach “writing data in multiple storage subspaces of a storage space of a file system and performing operations on the written data to generate space fragments” thereby ages the file system to simulate, in a short time, a file system that has been used (or that has been executing) for a long time.

	However, Page 5, lines 9-16 of Applicant’s disclosure does not appear to support the newly added limitation of “wherein repeatedly compressing the one or more given written data blocks to a target size not exceeding the threshold size thereby ages the file system to simulate the file system in a time period that is less than an actual execution time of the file system”.

	Page 12, lines 1-7 of Applicant’s disclosure teach that “by repeatedly compressing the same data block or different data blocks at different compression rates multiple times, space fragments that is, for example, 10% or less of the minimum storage space can be created. Data cannot be further written to these space fragments,
thereby aging the file system. In addition, rewriting IOs at different data compression rates can trigger the write splitting of data blocks. In the case where the original metadata is not the same as the stored compressed data block, it may also result in the increase and deletion of metadata related to the implementation of data block sharing, thereby further aging the file system.”
	Page 12, lines 1-7 of Applicant’s disclosure appears to teach “repeatedly compressing the one or more given written blocks to create space fragments so that data cannot be further written to the created space fragments” thereby ages the file system.
	
	Page 12, lines 1-7 of Applicant’s disclosure also appears to teach “rewriting IOs at different data compression rates to trigger write splitting of data blocks that 
result in the increase and deletion of metadata related to the implementation of data block sharing”, thereby ages the file system.
	
	However, Page 12, lines 1-7 of Applicant’s disclosure does not appear to support the newly added limitation of “wherein repeatedly compressing the one or more given written data blocks to a target size not exceeding the threshold size thereby ages the file system to simulate the file system in a time period that is less than an actual execution time of the file system”.
		
	Dependent Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as independent Claim 1 above.

	Amended Claim 10 (a device claim) corresponds in scope to claim 1, and is
similarly rejected.
	
	Dependent Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as independent Claim 10 above.

	Amended Claim 19 (a product claim) corresponds in scope to Claim 1, and is similarly rejected.
	
	Dependent Claims 21-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as independent Claim 19 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-10, 12-19, 21-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended Claim 1 recites “causing creation of space fragments in the storage space …” and then “repeatedly compressing one or more given written data blocks … to create the space fragments”.

Data objects -- including space fragments -- should be created only once.  It is indefinite as to how space fragments can be created again (a second time) after they have been created.  Recompressing a space fragment may reduce the size of the space fragment, but it would not create the same space fragment once again.
Dependent Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as independent Claim 1 above.

	Amended Claim 10 (a device claim) corresponds in scope to claim 1, and is similarly rejected.
	
	Dependent Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as independent Claim 10 above.

	Amended Claim 19 (a product claim) corresponds in scope to Claim 1, and is similarly rejected.
	
	Dependent Claims 21-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as independent Claim 19 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 12-13, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0208893 by Azzarello et al. (“Azzarello”) in view of US PGPUB 2010/0036863 by Koifman et al. (“Koifman”), and further in view of US PGPUB 2010/0296745 by Strom et al. (“Strom”), and further in view of US PGPUB 2015/0293700 by Sasaki.

As to Claim 1, Azzarello teaches a method for managing a file system (Azzarello: at least Fig. 2 shows “File System”) comprising: causing multiple data blocks to be written to a storage space of the file system (Azzarello: at least ¶0018; “FAT file system allows an operating system to keep track of the location and sequence of each piece of a file. Additionally, the FAT file system allows the operating system 16 to identify the clusters that are unassigned and available for new files”; ¶0021 further also discloses “the files stored on the FAT volume may be a mixture of compressed files 236 and uncompressed files 240”; note: stored means written and ¶0037 discloses “Uncompressed file 310 represents a file that is stored in 32 k "chunks." Other chunk sizes may be used.”), the size of each of the multiple data blocks being greater than or equal to a threshold size (Azzarello: at least ¶0037; “Uncompressed file 310 represents a file that is stored in 32 k "chunks"”; note: chunks greater than or equal to 32 k); and
causing creation of space fragments in the storage space (Azzarello: at least ¶0037; “compressed file 312” with “compressed chunks”), the size of each of the space fragments not exceeding the threshold size (Azzarello: at least ¶0037, Fig. 3; “compressed file 312” with “compressed chunks” not exceeding size of 32 k).
	
	Azzarello does not explicitly disclose, but Koifman discloses said space fragments comprising discontinuous spaces in the storage space (Koifman: at least Fig. 2a shows 205-1 and 205-2 with discontinuous spaces or gaps following 207-4 and 207-6; ¶0140 further disclose “accommodation section (AS)" will be used to any storing block configured to accommodate transformed data chunks” and ¶0169 further disclose “new chunk of data is transformed and accommodated in the accommodation section accommodating the previous transformed logs (referred to hereinafter as an active accommodation section) if said section comprises enough free space to accommodate said new log”).
	
	Azzarello and Koifman are both related to data compression.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Koifman’s feature of said space fragments comprising discontinuous spaces in the storage space (Koifman: at least Fig. 2a; ¶¶0140, 0169) with Azzarello’s method.
	
	The suggestion/motivation for doing so would have been to allow for “optimization of the compressed logical data object” (Koifman: at least ¶0057).

	Azzarello and Koifman do not explicitly disclose, but Strom discloses wherein causing creation of the space fragments comprises: repeatedly compressing one or more given written data blocks to a target size not exceeding the threshold size to create the space fragments (Strom: at least ¶¶0058, 0062, 0065; “S2 compares the resulting bit length, BL, of the candidate compressed block with a defined target or threshold bit length, T” and “the block is then once more losslessly compressed in step S1, however, with the quantized property values as input instead of the original property values” and “If the resulting bit length now is equal to or smaller than the target bit length in step S2, the method continues to step S5, where the compressed representation of the block is provided”; Abstract of Strom also discloses “losslessly compressed into a new candidate compressed block. The procedure is repeated until a candidate compressed block having good image quality and a bit length below the threshold value is found”).
	
	Azzarello, Koifman and Strom are related to data compression.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Strom’s feature of causing creation of the space fragments comprises: repeatedly compressing one or more given written data blocks to a target size not exceeding the threshold size to create the space fragments (Strom: at least ¶¶0058, 0062, 0065) with the method disclosed by Azzarello and Koifman.
	
	The suggestion/motivation for doing so would have been to perform compression on image data to reduce bandwidth/size requirement (Strom: at least ¶¶0002, 0010; “bandwidth reduction”).

	Azzarello, Koifman and Strom do not explicitly disclose, but Sasaki discloses wherein each of the repeated compressing is performed at a different compression rate
(Sasaki: at least ¶0203; “the wording “recompression processing” indicates a process of again compressing a data file stored in the logical volume LV in a compressed state so as to have a different compression rate (for example, a further reduced compression rate)”); and
	
	wherein said repeatedly compressing the one or more given written data blocks thereby ages the file system (Sasaki: at least ¶0219; “the data file able to be compressed through the designated compression rate (in other words, a data file in which “designated compression rate≧actual compression rate”) has the potential for the data size to be further reduced through recompression. On the other hand, a file unable to be compressed up to the designated compression rate (in other words, a data file in which “designated compression rate≦actual compression rate”) has little potential for the data size to be further reduced through recompression. Therefore, by applying the enable condition determination, it is possible to avoid the compression processing on a data file without prospects of a further compression effect and reduction of the processing load related to recompression and efficiency of the processing are realized”; note: repeatedly compress (recompress) thereby simulate future file system state where data size can be reduced) to simulate the file system in a time period that is less than an actual execution time of the file system (Sasaki: at least ¶0219; “designated compression rate≦actual
compression rate”) has little potential for the data size to be further reduced through recompression. Therefore, by applying the enable condition determination, it is possible to avoid the compression processing on a data file without prospects of a further compression effect and reduction of the processing load related to recompression and efficiency of the processing are realized”; note: avoiding compression that would not result in reduction would shorten time it takes to get to the point when data compression is all completed).

	Azzarello, Koifman, Strom and Sasaki are related to data compression.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sasaki’s features of wherein each of the repeated compressing is performed at a different compression rate (Sasaki: at least ¶0203); and
	wherein said repeatedly compressing the one or more given written data blocks thereby ages the file system (Sasaki: at least ¶0219) to simulate the file system in a time period that is less than an actual execution time of the file system (Sasaki: at least ¶0219) with the method disclosed by Azzarello, Koifman and Strom.
	
	The suggestion/motivation for doing so would have been to “avoid the compression processing on a data file without prospects of a further compression effect and reduction of the processing load related to recompression and efficiency of the processing are realized” (Sasaki: at least ¶0219) and determine whether certain data are “suitable for recompression” or not (Sasaki: at least ¶¶0212, 0330).
	
	Amended Claim 10 (a device claim) corresponds in scope to Claim 1, and is similarly rejected.

	Amended Claim 19 (a product claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 4, Azzarello, Koifman, Strom and Sasaki teach the method according to claim 1, wherein causing multiple data blocks to be written to the storage space comprises: compressing a first data block of the multiple data blocks at a first compression rate to obtain a first compressed data block (Azzarello: at least ¶0037; “chunk 1 in the original uncompressed file 310 was reduced in size by 24 k); and causing the first compressed data block to be written to a first subspace in the storage space (Azzarello: at least Fig. 3 shows compressed file 310 with chunks in separate subspaces; ¶0037 further discloses “header includes a mapping of the compressed chunks (to allow for fragmentation)” and “mapping information that is included in header 320 is used to determine where to access the requested data in compressed file 312”).
	
	Claim 22 (a computer program product claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 12, Azzarello, Koifman, Strom and Sasaki teach the device according to claim 11, wherein the size of each of the multiple data blocks is a preset size (Azzarello: at least ¶0037; “Uncompressed file 310 represents a file that is stored in 32 k "chunks." Other chunk sizes may be used.”).

As to Claim 21, Azzarello, Koifman, Strom and Sasaki teach the computer program product according to claim 19, wherein the size of each of the multiple data blocks is a preset size (Azzarello: at least ¶0037; “Uncompressed file 310 represents a file that is stored in 32 k "chunks." Other chunk sizes may be used.”).

As to Claim 13, Azzarello, Koifman, Strom and Sasaki teach the device according to claim 10, wherein causing multiple data blocks to be written to the storage space comprises: compressing a first data block of the multiple data blocks at a first compression rate to obtain a first compressed data block (Azzarello: at least ¶0037; “chunk 1 in the original uncompressed file 310 was reduced in size by 24 k); and causing the first compressed data block to be written to a first subspace in the storage space (Azzarello: at least Fig. 3 shows compressed file 310 with chunks in separate subspaces; ¶0037 further discloses “header includes a mapping of the compressed chunks (to allow for fragmentation)” and “mapping information that is included in header 320 is used to determine where to access the requested data in compressed file 312”).

Claims 5-8, 14-17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0208893 by Azzarello et al. (“Azzarello”) in view of US PGPUB 2010/0036863 by Koifman et al. (“Koifman”), and further in view of US PGPUB 2010/0296745 by Strom et al. (“Strom”), and further in view of US PGPUB 2015/0293700 by Sasaki, and further in view of US PGPUB 2003/0169934 by Naito et al. (“Naito”).

As to Claim 5, Azzarello, Koifman, Strom and Sasaki teach the method according to claim 4.

Azzarello, Koifman, Strom and Sasaki do not explicitly disclose, but Naito discloses wherein causing creation of the space fragments comprises: causing the first compressed data block to be removed from the first subspace (Naito: at least ¶0034; “re-compression-coding coded data stored in the storage means at a predetermined compression ratio”; note: compressed data block replaced after re-compression); compressing the first data block at a second compression rate to obtain a second compressed data block (Naito: at least ¶0034; “compression coding means to perform re-compression coding at the third compression ratio”), the first compression rate being less than the second compression rate (Naito: at least ¶0034; “compression-coded blocks of the image data are compression-coded at the second compression ratio” and “third compression ratio higher than the second compression ratio to a second compression ratio”); and causing the second compressed data block to be written to the first subspace (Naito: at least ¶0034; “re-compression-coding coded data stored in the storage means at a predetermined compression ratio”; note: compressed data block replaced after re-compression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Naito’s features of wherein causing creation of the space fragments comprises: causing the first compressed data block to be removed from the first subspace (Naito: at least ¶0034); compressing the first data block at a second compression rate to obtain a second compressed data block (Naito: at least ¶0034), the first compression rate being less than the second compression rate (Naito: at least ¶0034); and causing the second compressed data block to be written to the first subspace (Naito: at least ¶0034) with the method disclosed by Azzarello, Koifman, Strom and Sasaki.
The suggestion/motivation for doing so would have been to obtain “a coded data with the minimum coding distortion within an allowable compression ratio range” while minimizing “deterioration in the performance of the system” (Naito: at least ¶0028).

Claim 23 (a computer program product claim) corresponds in scope to Claim 5, and is similarly rejected.

As to Claim 6, Azzarello, Koifman, Strom, Sasaki and Naito teach the method according to claim 5, wherein causing multiple data blocks to be written to the storage space comprises: causing a second data block of the multiple data blocks to be written to a second subspace in the storage space (Azzarello: at least ¶0021; “the files stored on the FAT volume may be a mixture of compressed files 236 and uncompressed files 240”; note: stored means written and ¶0037 discloses “Uncompressed file 310 represents a file that is stored in 32 k "chunks." Other chunk sizes may be used.”; Fig. 3 shows chunk 2; different chunks occupy different subspaces); compressing a third data block of the multiple data blocks at a third compression rate to obtain a third compressed data block (Azzarello: at least ¶0037; Azzarello: at least ¶0037; “chunk 3 was reduced in size by 4 k”); and
causing the third compressed data block to be written to a third subspace in the storage space (Azzarello: at least Fig. 3 shows compressed file 310 with compressed chunks in separate subspaces), the size of the second data block being greater than that of the third data block (Azzarello: at least Fig. 3 shows chunk 2 with 32k that is greater than any of the compressed chunks), and the second subspace and the third subspace being not adjacent (Azzarello: at least Fig. 3 shows chunks that are compressed and chunks that are not compressed being not stored adjacently; note: the subspaces occupied by said chunks are also not adjacent).

Claim 25 (a computer program product claim) corresponds in scope to Claim 6, and is similarly rejected.

As to Claim 7, Azzarello, Koifman, Strom, Sasaki and Naito teach the method according to claim 6, wherein causing creation of the space fragments comprises: causing the second data block to be removed from the second subspace (Azzarello: at least ¶0030; “move may involve determining whether the file should be compressed or uncompressed in the new location” and “the move would be treated as a copy with the original file being removed from the FAT volume after being moved. Similarly, moving a file across volumes involves copying the file to the new volume and then deleting the file on the original volume”; note: deleting/removing a file would delete/remove chunks of that file -- such as the chunks of file in Fig. 3 of Azzarello).

Azzarello, Koifman, Strom and Sasaki do not explicitly disclose, but Naito discloses compressing the third data block at a fourth compression rate to obtain a fourth compressed data block (Naito: at least ¶0034; “compression coding means to perform re-compression coding at the third compression ratio”), the fourth compression rate being less than the third compression rate (Naito: at least ¶0034; “compression-coded blocks of the image data are compression-coded at the second compression ratio” and “third compression ratio higher than the second compression ratio to a second compression ratio”); and causing the fourth compressed data block to be written to the second subspace (Naito: at least ¶0034; “re-compression-coding coded data stored in the storage means at a predetermined compression ratio”; note: compressed data block replaced after re-compression).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Naito’s features of compressing the third data block at a fourth compression rate to obtain a fourth compressed data block (Naito: at least ¶0034), the fourth compression rate being less than the third compression rate (Naito: at least ¶0034); and causing the fourth compressed data block to be written to the second subspace (Naito: at least ¶0034) with the method disclosed by Azzarello, Koifman, Strom and Sasaki.
The suggestion/motivation for doing so would have been to obtain “a coded data with the minimum coding distortion within an allowable compression ratio range” while minimizing “deterioration in the performance of the system” (Naito: at least ¶0028).

As to Claim 8, Azzarello, Koifman, Strom, Sasaki and Naito teach the method according to claim 7, further comprising: causing the third compressed data block to be removed from the third subspace (Naito: at least ¶0034; “re-compression-coding coded data stored in the storage means at a predetermined compression ratio”; note: compressed data block replaced after re-compression).

As to Claim 14, Azzarello, Koifman, Strom and Sasaki teach the device according to claim 13.

Azzarello, Koifman, Strom and Sasaki do not explicitly disclose, but Naito discloses wherein causing creation of the space fragments comprises: causing the first compressed data block to be removed from the first subspace (Naito: at least ¶0034; “re-compression-coding coded data stored in the storage means at a predetermined compression ratio”; note: compressed data block replaced after re-compression); compressing the first data block at a second compression rate to obtain a second compressed data block (Naito: at least ¶0034; “compression coding means to perform re-compression coding at the third compression ratio”), the first compression rate being less than the second compression rate (Naito: at least ¶0034; “compression-coded blocks of the image data are compression-coded at the second compression ratio” and “third compression ratio higher than the second compression ratio to a second compression ratio”); and causing the second compressed data block to be written to the first subspace (Naito: at least ¶0034; “re-compression-coding coded data stored in the storage means at a predetermined compression ratio”; note: compressed data block replaced after re-compression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Naito’s features of wherein causing creation of the space fragments comprises: causing the first compressed data block to be removed from the first subspace (Naito: at least ¶0034); compressing the first data block at a second compression rate to obtain a second compressed data block (Naito: at least ¶0034), the first compression rate being less than the second compression rate (Naito: at least ¶0034); and causing the second compressed data block to be written to the first subspace (Naito: at least ¶0034) with the device disclosed by Azzarello, Koifman, Strom and Sasaki.
The suggestion/motivation for doing so would have been to obtain “a coded data with the minimum coding distortion within an allowable compression ratio range” while minimizing “deterioration in the performance of the system” (Naito: at least ¶0028).

As to Claim 15, Azzarello, Koifman, Strom, Sasaki and Naito teach the device according to claim 14, wherein causing multiple data blocks to be written to the storage space comprises: causing a second data block of the multiple data blocks to be written to a second subspace in the storage space (Azzarello: at least ¶0021; “the files stored on the FAT volume may be a mixture of compressed files 236 and uncompressed files 240”; note: stored means written and ¶0037 discloses “Uncompressed file 310 represents a file that is stored in 32 k "chunks." Other chunk sizes may be used.”; Fig. 3 shows chunk 2; different chunks occupy different subspaces); compressing a third data block of the multiple data blocks at a third compression rate to obtain a third compressed data block (Azzarello: at least ¶0037; Azzarello: at least ¶0037; “chunk 3 was reduced in size by 4 k”); and
causing the third compressed data block to be written to a third subspace in the storage space (Azzarello: at least Fig. 3 shows compressed file 310 with compressed chunks in separate subspaces), the size of the second data block being greater than that of the third data block (Azzarello: at least Fig. 3 shows chunk 2 with 32k that is greater than any of the compressed chunks), and the second subspace and the third subspace being not adjacent (Azzarello: at least Fig. 3 shows chunks that are compressed and chunks that are not compressed being not stored adjacently; note: the subspaces occupied by said chunks are also not adjacent).

As to Claim 16, Azzarello, Koifman, Strom, Sasaki and Naito teach the device according to claim 15, wherein causing creation of the space fragments comprises: causing the second data block to be removed from the second subspace (Azzarello: at least ¶0030; “move may involve determining whether the file should be compressed or uncompressed in the new location” and “the move would be treated as a copy with the original file being removed from the FAT volume after being moved. Similarly, moving a file across volumes involves copying the file to the new volume and then deleting the file on the original volume”; note: deleting/removing a file would delete/remove chunks of that file -- such as the chunks of file in Fig. 3 of Azzarello).

Azzarello, Koifman, Strom and Sasaki do not explicitly disclose, but Naito discloses compressing the third data block at a fourth compression rate to obtain a fourth compressed data block (Naito: at least ¶0034; “compression coding means to perform re-compression coding at the third compression ratio”), the fourth compression rate being less than the third compression rate (Naito: at least ¶0034; “compression-coded blocks of the image data are compression-coded at the second compression ratio” and “third compression ratio higher than the second compression ratio to a second compression ratio”); and causing the fourth compressed data block to be written to the second subspace (Naito: at least ¶0034; “re-compression-coding coded data stored in the storage means at a predetermined compression ratio”; note: compressed data block replaced after re-compression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Naito’s features of compressing the third data block at a fourth compression rate to obtain a fourth compressed data block (Naito: at least ¶0034), the fourth compression rate being less than the third compression rate (Naito: at least ¶0034); and causing the fourth compressed data block to be written to the second subspace (Naito: at least ¶0034) with the device disclosed by Azzarello, Koifman, Strom and Sasaki.
The suggestion/motivation for doing so would have been to obtain “a coded data with the minimum coding distortion within an allowable compression ratio range” while minimizing “deterioration in the performance of the system” (Naito: at least ¶0028).

As to Claim 17, Azzarello, Koifman, Strom, Sasaki and Naito teach the device according to claim 16, further comprising: causing the third compressed data block to be removed from the third subspace (Naito: at least ¶0034; “re-compression-coding coded data stored in the storage means at a predetermined compression ratio”; note: compressed data block replaced after re-compression).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0208893 by Azzarello et al. (“Azzarello”) in view of US PGPUB 2010/0036863 by Koifman et al. (“Koifman”), and further in view of US PGPUB 2010/0296745 by Strom et al. (“Strom”), and further in view of US PGPUB 2015/0293700 by Sasaki, and further in view of US PGPUB 2019/0339876 by Auvenshine et al. (“Auvenshine”).

As to Claim 9, Azzarello, Koifman, Strom and Sasaki teach the method according to claim 1.

Azzarello, Koifman, Strom and Sasaki do not explicitly disclose, but Auvenshine discloses said method further comprising: determining the performance of the file system after the space fragments are created, the performance including at least one of: a response time of the file system (Auvenshine: at least ¶0023; “analyzing … a performance (e.g. how much time/operations are being used to read the compressed data after compression), it may be beneficial to decompress the already compressed data. For example, if a compressed volume of data takes longer to read from a compressed state than a decompressed state, and not much storage space is saved based on the ratio change, the decompression module 133 may determine that the compressed volume of data should be decompressed” and “determine whether an already compressed volume of data should remain compressed, or if the volume of data should be uncompressed, based on the ratio change of the compressed volume and a performance penalty when reading the compressed data”); an average bandwidth for the file system to read/write data; the number of read and write operations performed by the file system per second; and a failure rate of the file system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Auvenshine’s feature of a method further comprising: determining the performance of the file system after the at least one space fragments are created, the performance including at least one of: a response time of the file system (Auvenshine: at least ¶0023) with the method disclosed by Azzarello, Koifman, Strom and Sasaki.
The suggestion/motivation for doing so would have been to determine if it’s beneficial to decompress data that are compressed or let compressed data remain compressed (Auvenshine: at least ¶0018; “compression policy may be built to be applied by the assessment module 131 for determining whether the volume of data should be compressed”; ¶0023 further discloses “… by analyzing the ratio change (e.g. how much space is being saved) and a performance (e.g. how much time/operations are being used to read the compressed data after compression), it may be beneficial to decompress the already compressed data” and “determine whether an already compressed volume of data should remain compressed”)

As to Claim 18, Azzarello, Koifman, Strom and Sasaki teach the device according to claim 10.

Azzarello, Koifman, Strom and Sasaki do not explicitly disclose, but Auvenshine discloses further comprising: determining the performance of the file system after the at least one space fragment is created, the performance including at least one of: a response time of the file system (Auvenshine: at least ¶0023; “analyzing … a performance (e.g. how much time/operations are being used to read the compressed data after compression), it may be beneficial to decompress the already compressed data. For example, if a compressed volume of data takes longer to read from a compressed state than a decompressed state, and not much storage space is saved based on the ratio change, the decompression module 133 may determine that the compressed volume of data should be decompressed” and “determine whether an already compressed volume of data should remain compressed, or if the volume of data should be uncompressed, based on the ratio change of the compressed volume and a performance penalty when reading the compressed data”); an average bandwidth for the file system to read/write data; the number of read and write operations performed by the file system per second; and a failure rate of the file system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Auvenshine’s feature of a method further comprising: determining the performance of the file system after the at least one space fragment is created, the performance including at least one of: a response time of the file system (Auvenshine: at least ¶0023) with the device disclosed by Azzarello, Koifman, Strom and Sasaki.
The suggestion/motivation for doing so would have been to determine if it’s beneficial to decompress data that are compressed or let compressed data remain compressed (Auvenshine: at least ¶0018; “compression policy may be built to be applied by the assessment module 131 for determining whether the volume of data should be compressed”; ¶0023 further discloses “… by analyzing the ratio change (e.g. how much space is being saved) and a performance (e.g. how much time/operations are being used to read the compressed data after compression), it may be beneficial to decompress the already compressed data” and “determine whether an already compressed volume of data should remain compressed”).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
22 September 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168